DETAILED ACTION
This action is in response to the claims filed 11/09/2022. Claims 1, 3-6, 8, 10-18 and 20-22 are pending in the case.  Claims 1 and 12 are independent claims. Claims 1, 3, 12, 15 and 20 are amended.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect Shibata have been considered but are moot because the new ground of rejection does not rely on Shibata as in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amended limitations are addressed by the new rejection and the new cited art Li.
Further applicant argues that in Lin the weight of each synapse cell is not adjusted by changing the number of the transistors, while in the present application “the synapse weight of each synapse cell is adjusted by changing the number of the transistors that share the same common control gate”. Examiner notes that this feature is not required by the claims. 
Further Applicant argues that Lin does not disclose the amended features, examiner agrees as the newly cited art Li is relied upon for such features.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 3-6, 8, 10-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant claims that “the two or more transistors in the synapse weight are all either P-type or N-type”. Examiner notes that the only discussion of the specification of the “type” is in relation to the material layers of the circuit “The resistive material layer may comprise a N-type semiconductor material or a P-type semiconductor material” (para 0041 and 0043). The spec never states the transistors themselves are N-type or P-type, nor does the spec states that these transistors belong to only either “p-type or n-type”.
Further in claim 21 and 22 the claims state “the common gate is a common control gate and the common control gate is directly coupled to a control signal”. The only mention of a “common gate” is in paragraph 0045 of the specification. The specification merely states that the transistors may have a common gate. The spec does not specify that this common gate is a “control gate” nor that the “common gate” is coupled to a control signal.


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 8, 10-18 and 21-22 are rejected under 35 U.S.C. § 103 as being unpatentable Lin et al. US Document ID US 10242737 B1, hereinafter Lin, further in view of Li US Document ID US 5444821A hereinafter Li

Claim 1
	Lin teaches,  A neuromorphic computing device, comprising: ( Background col 3 line 7-8 “a neuromorphic memory device”) first neural circuits disposed in a first neural region; second neural circuits disposed in a second neural region;  (as shown in the structural diagram of Figure 5A, the first neural circuit, the BL lines, are in a distinct first region. While the second neural circuits, the SL lines, are in a distinct second region.
    PNG
    media_image1.png
    400
    706
    media_image1.png
    Greyscale
) and synapse weights electrically connected between the first neural circuits and the second neural circuits and disposed in a synapse region, (Again as seen in the figure above the Floating Gate,( FG1, FG2…ect.) is disposed in a middle region or synapse region. Further with reference to Figure 3, a schematic diagram,  
    PNG
    media_image2.png
    471
    601
    media_image2.png
    Greyscale
the word lines and SL lines are electrically connected by wires with the floating gate transistors between them.) wherein the first neural region and the second neural region are on opposing sides of the synapse region respectively. (Again with reference to Figure 5A the BL and SL circuits highlighted by the circled regions in red and green, corresponding to the first neural region and second neural region, are on opposing sides of the synapse region)
	Lin does not explicitly teach, wherein one of the synapse weights comprises two or more transistors, wherein the two or more transistors have at least one common gate and the two or more transistors in the synapse weight are all either P-type or N-type
	Li however when discussing synaptic weight circuits in a artificial neural network teaches, wherein one of the synapse weights comprises two or more transistors,(Column 2 line 5-9 “The primary object of the present invention is to provide an artificial neuron element with electrically programmable synaptic weight for neural networks, which utilizes two floating-gate MOS transistors to form the basic neuron structure.”) wherein the two or more transistors have at least one common gate (Figure 1 
    PNG
    media_image3.png
    452
    409
    media_image3.png
    Greyscale
as shown in the figure which is an example of a weight storing synapse, a pair of transistors has a commonly connect gate) and the two or more transistors in the synapse weight are all either P-type or N-type (Column 2 line 37-39 “According to one aspect of the present invention, the excitatory-connection and inhibitory-connection floating-gate transistors are NMOS transistors.” both transistors are NMOS, therefore corresponding to all N-type. Examiner notes that an NMOS transistor is a transistor uses N-type semiconductor.)
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the synapse array circuit of Lin to use multiple transistors in the synapse circuit as described by Li. Both Lin an Shibata describe synapse cell array matrix circuits which are used to perform neural network computations, Li notes that implementing programmable transistors networks is advantageous because “To make neural computing hardware more powerful, compact and electrically programmable synapses are needed. By using programmable neural chips with weight-adjustable neurons and adaptive synapses, reconfigurable neural systems with learning capabilities can be constructed.” (Background Li)

Claim 4
Lin/Li teaches claim 1
Further Lin teaches, wherein each of the synapse weights comprises a signal input terminal and a signal output terminal, the signal input terminals are between the first neural circuits and the signal output terminals, the signal output terminals are between the second neural circuits and the signal input terminals. (Again with reference to figure 5A 
    PNG
    media_image4.png
    402
    706
    media_image4.png
    Greyscale
each synapse weight cell, corresponding to the dotted box, has a source and drain connection corresponding to the input terminal and output terminal. The output terminal between the synapse and the SL line, and the input terminal between the synapse and the BL line.)

Claim 5
Lin/Li teaches claim 1
Further Lin teaches, wherein the synapse weights are defined into different synapse weight groups electrically connected to one of the first neural circuits, and one of the second neural circuits respectively. (As shown in Figure 3 
    PNG
    media_image5.png
    493
    588
    media_image5.png
    Greyscale
the schematic depicts synapse weights arranged in groups, where for example all the synapses connected to WL1 are a defined grouping. Further, this group of weights is electrically connected to at least on BL line, corresponding to a first neural circuit, and SL line, corresponding to a second neural circuit.)

Claim 6
Lin/Li teaches claim 1
Further Lin teaches, wherein one of the first neural circuits arranged along a first axis is electrically connected to a first group of synapse weights arranged along a second axis of the synapse weights, a second group of synapse weights arranged along the first axis of the synapse weights is electrically connected to one of the second neural circuits arranged along the first axis (As shown in Figure 4 
    PNG
    media_image6.png
    375
    524
    media_image6.png
    Greyscale
the structural diagram depicts a first neural circuit arranged along the y axis, shown with the red arrow. As discussed previously, this first circuit is electrically connected to the synapse weight circuits, in which the first group is arranged along the x axis as shown with the purple arrow. A second group of synapse weight circuits, WL2, is arranged along the x axis, and connected to the second neural circuit also arranged along the x direction. Figure 3 referenced above, the schematic circuit, depicts the second circuit connected electrically to the gate terminal of the synapse weight circuit.)


Claim 8
Lin/Li teaches claim 1
Further Lin teaches, wherein one of the first neural circuits arranged along a first axis is electrically connected to a first group of synapse weights arranged along the first axis of the synapse weights, a second group of synapse weights arranged along a second axis of the synapse weights is electrically connected to one of the second neural circuits arranged along the first axis (As shown in Figure 4 
    PNG
    media_image6.png
    375
    524
    media_image6.png
    Greyscale
the structural diagram depicts a first neural circuit arranged along the y axis, shown with the red arrow. As discussed previously, this first circuit is electrically connected to the synapse weight circuits, in which the first group is arranged along the x axis as shown with the purple arrow. A second group of synapse weight circuits, WL2, is arranged along the x axis, and connected to the second neural circuit also arranged along the x direction. Figure 3 referenced above, the schematic circuit, depicts the second circuit connected electrically to the gate terminal of the synapse weight circuit.)

Claim 10
Lin/Li teaches claim 1
Further Lin teaches, wherein the synapse region, the first neural region and the second neural region are non-overlapping with each other. (As shown in figure 5D, 
    PNG
    media_image7.png
    332
    514
    media_image7.png
    Greyscale
the first neural region is on the top side of the z axis, the second neural region is on the lower side along the z axis. Further the synapse region is in the middle along the z axis. Therefore, each region is non-overlapping.)

Claim 11
Lin/Li teaches claim 1
Further Lin teaches, further comprising a substrate under the first neural circuits, the second neural circuits, and the synapse weights. ( col 6 line 54-57 “a row by four columns of resistance cells in an array of resistance cells having a number M of rows and a number N of columns of resistance cells on a substrate (e.g. 500)” As shown in the figures above, the substrate, 500, is underneath the array structure along the z axis.)

Claim 12
Lin teaches,  A neuromorphic computing device, comprising: a substrate; synapse weights on the substrate; and neural circuits electrically connected to the synapse weights, and disposed on a side of the synapse weights facing towards the substrate. (col 6 line 54-57  “a row by four columns of resistance cells in an array of resistance cells having a number M of rows and a number N of columns of resistance cells on a substrate (e.g. 500)” As shown in the figures above, the substrate, 500, is underneath the array structure along the z axis. 
    PNG
    media_image1.png
    400
    706
    media_image1.png
    Greyscale
as shown in the figure, the floating gate corresponds to the synapse weight, which is electrically connected to neural circuits “disposed on a side of the synapse weights facing towards the substrate” as each circuit in the array faces towards the substrate.)
Lin does not explicitly teach, wherein one of the synapse weights comprises two or more transistors, wherein the two or more transistors have at least one common gate and the two or more transistors in the synapse weight are all either P-type or N-type
	Li however when discussing synaptic weight circuits in a artificial neural network teaches, wherein one of the synapse weights comprises two or more transistors,(Column 2 line 5-9 “The primary object of the present invention is to provide an artificial neuron element with electrically programmable synaptic weight for neural networks, which utilizes two floating-gate MOS transistors to form the basic neuron structure.”) wherein the two or more transistors have at least one common gate (Figure 1 
    PNG
    media_image3.png
    452
    409
    media_image3.png
    Greyscale
as shown in the figure which is an example of a weight storing synapse, a pair of transistors has a commonly connect gate) and the two or more transistors in the synapse weight are all either P-type or N-type (Column 2 line 37-39 “According to one aspect of the present invention, the excitatory-connection and inhibitory-connection floating-gate transistors are NMOS transistors.” both transistors are NMOS, therefore corresponding to all N-type. Examiner notes that an NMOS transistor is a transistor uses N-type semiconductor.)
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the synapse array circuit of Lin to use multiple transistors in the synapse circuit as described by Li. Both Lin an Shibata describe synapse cell array matrix circuits which are used to perform neural network computations, Li notes that implementing programmable transistors networks is advantageous because “To make neural computing hardware more powerful, compact and electrically programmable synapses are needed. By using programmable neural chips with weight-adjustable neurons and adaptive synapses, reconfigurable neural systems with learning capabilities can be constructed.” (Background Li)

Claim 13
Lin/Li teaches claim 12
Further Lin teaches, the neural circuits comprise first neural circuits disposed at the side of the synapse weights facing towards the substrate. (col 6 line 54-57  “a row by four columns of resistance cells in an array of resistance cells having a number M of rows and a number N of columns of resistance cells on a substrate (e.g. 500)” As shown in the figures above, the substrate, 500, is underneath the array structure along the z axis. 
    PNG
    media_image1.png
    400
    706
    media_image1.png
    Greyscale
as shown in the figure, the BL circuit corresponds to the first neural circuits, which is electrically connected to neural circuits “disposed on a side of the synapse weights facing towards the substrate” as each circuit in the array faces towards the substrate.)

Claim 14
Lin/Li teaches claim 13
Further Lin teaches, wherein the neural circuits further comprise second neural circuits disposed at the side of the synapse weights facing towards the substrate, the synapse weights are electrically connected between the first neural circuits and the second neural circuits. (col 6 line 54-57  “a row by four columns of resistance cells in an array of resistance cells having a number M of rows and a number N of columns of resistance cells on a substrate (e.g. 500)” As shown in the figures above, the substrate, 500, is underneath the array structure along the z axis. 
    PNG
    media_image1.png
    400
    706
    media_image1.png
    Greyscale
as shown in the figure, the SL circuit corresponds to the second neural circuits, which is electrically connected to neural circuits “disposed on a side of the synapse weights facing towards the substrate” as each circuit in the array faces towards the substrate. Further, the synaptic weights are electrically connected between the BL and the SL circuits.)

Claim 15
Lin/Li teaches claim 12
Further Lin teaches, wherein the neural circuits comprise second neural circuits disposed at the side of the synapse weights facing towards the substrate. (col 6 line 54-57  “a row by four columns of resistance cells in an array of resistance cells having a number M of rows and a number N of columns of resistance cells on a substrate (e.g. 500)” As shown in the figures above, the substrate, 500, is underneath the array structure along the z axis. 
    PNG
    media_image1.png
    400
    706
    media_image1.png
    Greyscale
as shown in the figure, the SL circuit corresponds to the second neural circuits, which is electrically connected to neural circuits “disposed on a side of the synapse weights facing towards the substrate” as each circuit in the array faces towards the substrate.

Claim 16
Lin/Li teaches claim 12
Further Lin teaches, wherein each of the synapse weights comprises a signal input terminal and a signal output terminal, one of the signal input terminal and the signal output terminal is at the side of the synapse weights facing towards the substrate, the other of the signal input terminal and the signal output terminal is on an another side of the synapse weights back to the substrate. (Again with reference to figure 5A 
    PNG
    media_image4.png
    402
    706
    media_image4.png
    Greyscale
each synapse weight cell, corresponding to the dotted box, has a source and drain connection corresponding to the input terminal and output terminal. The output terminal between the synapse and the SL line, and the input terminal between the synapse and the BL line. )

Claim 17
Lin/Li teaches claim 12
Further Lin teaches, wherein the neural circuits comprise first neural circuits and second neural circuits, each of the synapse weights comprises a signal input terminal and a signal output terminal, (Again with reference to figure 5A 
    PNG
    media_image4.png
    402
    706
    media_image4.png
    Greyscale
each synapse weight cell, corresponding to the dotted box, has a source and drain connection corresponding to the input terminal and output terminal. The output terminal between the synapse and the SL line, and the input terminal between the synapse and the BL line. )neural signals from the first neural circuits are transferred into the synapse weights through the signal input terminals and converted into weighted signals by the synapse weights, and then the weighted signals are transferred from the synapse weights through the signal output terminal to the second neural circuits. ( Abstract “A set of word lines is coupled to gates of the transistors in the resistance cells in respective columns. Current sensed at a particular source line represents a sum of products of the inputs x(m) by respective weight factors” and Figure 1 
    PNG
    media_image8.png
    297
    437
    media_image8.png
    Greyscale
 the word lines, corresponding to the first neural circuits, are connected to the synapse weight cells. Input from the word lines is passed to the cells to create a “sum of products of the inputs.” This sum of products is sensed (transferred) from the resistance cells (synapse weights) to the Source lines, corresponding to second neural circuits.)

Claim 18
Lin/Li teaches claim 12
Further Lin teaches, wherein the synapse weights are defined into different synapse weight groups electrically connected to one of the first neural circuits, and one of the second neural circuits respectively. (As shown in Figure 3 
    PNG
    media_image5.png
    493
    588
    media_image5.png
    Greyscale
the schematic depicts synapse weights arranged in groups, where for example all the synapses connected to WL1 are a defined grouping. Further, this group of weights is electrically connected to at least on BL line, corresponding to a first neural circuit, and SL line, corresponding to a second neural circuit.)
Claim 21
Lin/Li teaches claim 1
Further Li teaches, wherein the common gate is a common control gate and the common control gate is directly coupled to a control signal (Figure 1 and Column 2 line 55-66 “Referring now to FIG. 1, there are shown two basic neuron elements… a control gate electrode connected to a control line or input signal line 20” with reference to figure one the control line 20 is commonly connected to both gates of the transistors within the synapse.)
Claim 22
Lin/Li teaches claim 12
Further Li teaches, wherein the common gate is a common control gate and the common control gate is directly coupled to a control signal (Figure 1 and Column 2 line 55-66 “Referring now to FIG. 1, there are shown two basic neuron elements… a control gate electrode connected to a control line or input signal line 20” with reference to figure one the control line 20 is commonly connected to both gates of the transistors within the synapse.)

Claim(s) 3 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable Lin/Li et al, further in view of Gowda et al. “Design and Characterization of Analog VLSI Neural Network Modules” hereinafter Gowda.

Claim 3
Lin/Li teaches claim 1
Lin/Li does not explicitly teach, wherein the two or more transistors are on the same plane
However Gowda when addressing implementing a neural network array on a single chip teaches, wherein the two or more transistors are on the same plane (Section B pg 4 “The schematics of the circuit components used in ANN-1 design are shown in Fig. 3” 
    PNG
    media_image9.png
    341
    532
    media_image9.png
    Greyscale
 as shown in the figure the synapse circuit may be composed of a plurality of transistors pg 8 Section 4 “A die photo of the programmable analog neural network ANN-1 design is shown in Fig. 8… an array of 1600 synapses, and was fabricated in a 2-pm double-polysilicon CMOS technology from Orbit Semiconductor Inc. through the MOSIS Service” the array is fabricated on a signle chip thus all the transistors of the array and each synapse in the array are on the same plane wherever the chip is placed on the circuit.) 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the synapse array circuit of Lin/Li to use multiple transistors in the synapse circuit as described by Gowda. Both Lin/Li and Gowda describe synapse cell array matrix circuits which are used to perform neural network computations. Gowda notes there is an urgent need for systematic testing of neural network chips. In order to do so, “general-purpose analog neural network processor designs fabricated in 2-pm double-polysilicon CMOS technologies” are systematically tested. (Conclusion Gowda)

Claim 20
Lin/Li teaches claim 12
Lin/Li does not explicitly teach, wherein the two or more transistors are on the same plane
However Gowda when addressing implementing a neural network array on a single chip teaches, wherein the two or more transistors are on the same plane (Section B pg 4 “The schematics of the circuit components used in ANN-1 design are shown in Fig. 3” 
    PNG
    media_image9.png
    341
    532
    media_image9.png
    Greyscale
 as shown in the figure the synapse circuit may be composed of a plurality of transistors pg 8 Section 4 “A die photo of the programmable analog neural network ANN-1 design is shown in Fig. 8… an array of 1600 synapses, and was fabricated in a 2-pm double-polysilicon CMOS technology from Orbit Semiconductor Inc. through the MOSIS Service” the array is fabricated on a signle chip thus all the transistors of the array and each synapse in the array are on the same plane wherever the chip is placed on the circuit.) 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the synapse array circuit of Lin/Li to use multiple transistors in the synapse circuit as described by Gowda. Both Lin/Li and Gowda describe synapse cell array matrix circuits which are used to perform neural network computations. Gowda notes there is an urgent need for systematic testing of neural network chips. In order to do so, “general-purpose analog neural network processor designs fabricated in 2-pm double-polysilicon CMOS technologies” are systematically tested. (Conclusion Gowda)




Conclusion
Prior art
US document ID US 20180165573 A1, a 3d neural circuit with multiple input layers stacked in a first orientation, the array is configured using a multi-layer printed circuit board.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached on Monday-Friday 7:30 am – 4:00 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached at telephone number 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/J.R.G./Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122